Mathews, J.
delivered the opinion of the court, in this case the plaintiffs claim title to a certain tract of land described in the petition. The defendants pleaded as res judi-cata, a judgment obtained against the ancestor of the former, by Collins, who was cited in warranty. This plea was supported by the court below, and judgment rendered in favor *257of said defendants, from which the plaintiff’s appealed.
Thomas for the plaintiff—Baldwin for the defendant.
Thisjudgment is objected to, as being based on one absolutely void, on account of not ing been supported by reasons adduced by the judge, who rendered it.
The appellate court has already settled the question relating to judgments thus situated, by determining that they are subjected to relative nullity only; in other words, that they are not absolutely null and void, but can only be avoided and annulled for cause shewn on an appeal, or in some other legal way. The judgment which was pleaded as res judicata, remains unassailed by any legal proceedings, and is in full force, and was properly recognized as such by the court below.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.